DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020 is being considered.
Drawings
The drawings were received on 4/1/2020. These drawings are acceptable.
Specification
The substitute specification filed 4/1/2020 has been entered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
The preliminary amendment filed 4/1/2020 has been entered:
Claims 1-9 are cancelled.
Claims 10-27 are new.
Claim Objections
Claim 15 is objected to because of the following informalities: Regarding claim 15, “and dimensioned” should be deleted from line 9. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how the first cross-section can comprise “a first exterior surface extending from the first leading end to the first trailing end, the first exterior surface comprising a first exterior compound curve proximate to the first leading end, the first exterior compound curve being convex with respect to the first central axis” as recited in lines 13-15, since a cross-section is a 2-dimensional shape or surface, and therefore cannot have an exterior surface extending from the first leading end to the first trailing end. Additionally, it is unclear how the first exterior compound curve can be convex because, in at least Figs. 6, 11, 23, the first exterior compound curve is shown to be concave, whereas nowhere is the first exterior compound curve shown to be convex.
Regarding claim 13, it is unclear how the cross section of the inner surface of the orifice comprises a first segment comprising a first sidewall bounding a first volume, a second segment comprising a second sidewall bounding a second volume, and a third segment comprising a third sidewall bounding a third volume as recited in lines 1-11, since a cross-section is a 2-dimensional shape or surface, and therefore cannot have walls bounding volumes. For examination, it was assumed that applicant intended to claim that the inner surface of the orifice comprises the first, second, and third segments, since this interpretation aligns with the verbiage of claim 15.
Claims 11-12 and 14-27 are rejected for depending from an indefinite claim.
Allowable Subject Matter
Claims 10-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art neither teaches, nor makes obvious, a muzzle booster for regulating firearm discharge gases comprising at least: a main body including a proximal end and a distal end, the main body comprising: an orifice extending from the proximal end to the distal end, the orifice comprising an inner surface; a first baffle positioned in the orifice, the first baffle including a first central axis and a first cross section through the first central axis, the first baffle comprising a first leading end, a first trailing end spaced from the first leading end along the first central axis, a first passage extending from the first leading end to the first trailing end, the first passage being bound by a first interior surface, the first cross section comprising a first interior compound curve adjacent to the first leading end, and a first exterior surface extending from the first leading end to the first trailing end, the first exterior surface comprising a first exterior compound curve proximate to the first leading end, the first exterior compound curve being convex with respect to the first central axis, a second baffle arranged in the first trailing end, the second baffle comprising a second central axis and a second cross section through the second central axis, the second baffle comprising a second leading end, a second trailing end spaced from the second leading end along the second central axis, a second passage extending from the second leading end to the second trailing end, the second passage being bound by a second interior surface, the second cross section comprising a second leading linear segment adjacent to the second leading end, the second leading linear segment being disposed at an acute angle with respect to the second central axis.
Conclusion
Claims 1-9 are cancelled. Claims 10-27 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641